

FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
16th day of October, 2007, by and among COMPX INTERNATIONAL, INC., COMPX
SECURITY PRODUCTS, INC., COMPX PRECISION SLIDES, INC., COMPX MARINE, INC.,
CUSTOM MARINE, INC. (f/k/a CUSTOM MARINE ACQUISITION, INC.), LIVORSI MARINE,
INC., WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender,
COMPASS BANK and COMERICA BANK (collectively referred to herein as the
“Lenders”).
 
R E C I T A L S:
 
The Borrower, the Administrative Agent and the Lenders have entered into a
certain Credit Agreement dated as of December 23, 2005 (referred to herein as
the “Credit Agreement”).  Capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the respective meanings assigned
to them in the Credit Agreement.  In connection with the Credit Agreement, the
Subsidiary Guarantors have executed the Subsidiary Guaranty Agreement in favor
of the Administrative Agent, for the ratable benefit of the Administrative Agent
and the Lenders.
 
The Borrower and Subsidiary Guarantors have requested the Administrative Agent
and the Lenders to:  (1) amend Sections 9.1, 10.1, 10.3 and 10.6 of the Credit
Agreement as set forth herein; (2) amend the definition of “Consolidated Net
Worth” as set forth herein; and (3)  modify certain additional provisions of the
Credit Agreement as more fully set forth herein.
 
The Lenders, the Administrative Agent, the Subsidiary Guarantors and the
Borrower desire to amend the Credit Agreement upon the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
 
SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
 
SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set forth in
this Section 2.
 
SECTION 2.01.  Amendment to Section 1.1.  (a) The definition of “Consolidated
Net Worth” set forth in Section 1.1 of the Credit Agreement is amended and
restated to read in its entirety as follows:
 
“Consolidated Net Worth” means, with respect to the Borrower and its
Subsidiaries, on any date of determination, the total stockholders’ equity
(including capital stock, additional paid-in capital and retained earnings after
deducting the treasury stock) of the Borrower and its Subsidiaries appearing on
a Consolidated balance sheet of the Borrower and its Subsidiaries prepared in
accordance with GAAP (excluding on a cumulative basis any adjustments for
foreign currency translation); provided, however, for purposes of Section 9.2
the term “Consolidated Net Worth”: (1) shall be calculated without regard to the
Affiliate Loans permitted pursuant to Section 10.3(h); and (2) shall be
increased by the principal amount of the Permitted TIMET Debt relating to the
Permitted TIMET Redemption.
 
(a)           Section 1.1 of the Credit Amendment is amended to add the
following definitions:
 
“Permitted TIMET Debt” shall mean that certain unsecured term loan not to exceed
$55,000,000.00 made by TIMET Finance Management Company to the Borrower and
incurred to finance the Permitted TIMET Redemption, which is subordinate to the
repayment of the Obligations upon terms and conditions satisfactory to the
Administrative Agent.
 
“Permitted TIMET Redemption” shall mean the redemption by the Borrower of
2,696,420 shares of the Borrower’s Class A common stock, whether directly or
indirectly through the purchase of shares of CompX Group, Inc. stock, from TIMET
Finance Management Company the purchase price of which shall be paid by the
Borrower by issuance of the Permitted TIMET Debt.
 
SECTION 2.02.  Amendment to Section 9.1.  Section 9.1 of the Credit Agreement is
amended and restated to read in its entirety as follows:
 
SECTION 9.1.  Leverage Ratio.  As of any fiscal quarter end, permit the ratio of
(a) Total Funded Debt (excluding the Permitted TIMET Debt) on such date, to (b)
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date, to be greater than 2.50 to 1.00.
 
SECTION 2.03.  Amendment to Section 10.1.  Section 10.1 of the Credit Agreement
is amended and restated to read in its entirety as follows:
 
SECTION 10.1. Limitations on Debt.  Create, incur, assume or suffer to exist any
Debt except:
 
(a)           the Obligations (excluding any Hedging Obligations);
 
(b)           Debt incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender or the Bank of Montreal shall be deemed satisfactory to the
Administrative Agent;
 
(c)           Debt existing on the Closing Date and not otherwise permitted
under this Section 10.1, as set forth on Schedule 6.1(q), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;
 
(d)           Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;
 
(e)           unsecured Debt of the Borrower and the Domestic Subsidiaries in an
aggregate amount not to exceed $5,000,000 on any date of determination (provided
that such Debt may be secured to the extent that any such Debt is created,
incurred, assumed or suffered to exist in connection with Capital Leases and
purchase money financing);
 
(f)           Debt of the Foreign Subsidiaries in an aggregate amount not to
exceed $10,000,000 on any date of determination;
 
(g)           intercompany Debt between the Borrower and any Subsidiary of the
Borrower or between any Subsidiary of the Borrower and any other Subsidiary of
the Borrower;
 
(h)           the Permitted TIMET Debt; or
 
(i)           Debt of any Person acquired in accordance with Section 10.3(c),
including any renewal, extension or refinancing, but not any increase in the
aggregate principal amount, thereof (provided that such Debt was not incurred in
connection with such acquisition);
 
provided, that no agreement or instrument with respect to Debt permitted to be
incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling the Borrower to
pay the Obligations.
 
SECTION 2.04.  Amendment to Section 10.3.  Section 10.3 of the Credit Agreement
is amended and restated to read in its entirety as follows:
 
SECTION 10.3.  Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any capital stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Debt or other obligation or security, substantially all
or a portion of the business or assets of any other Person or any other
investment or interest whatsoever in any other Person, or make or permit to
exist, directly or indirectly, any loans, advances or extensions of credit to,
or any investment in cash or by delivery of property in, any Person except:
 
(a)           investments (i) existing on the Closing Date in Subsidiaries,
(ii) in Subsidiaries formed or acquired after the Closing Date so long as the
Borrower and its Subsidiaries comply with the provisions of Section 8.10 and
(iii) existing on the Closing Date in the form of loans, advances and
investments described on Schedule 10.3;
 
(b)           investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within three hundred sixty-five (365) days from the date of acquisition
thereof, (ii) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one hundred twenty (120)
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or better by a nationally recognized rating agency; provided, that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $5,000,000 for any one such certificate of deposit and $10,000,000 for
any one such bank, (iv) time deposits maturing no more than thirty (30)  days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, (v) tax-exempt municipal bonds maturing
within one hundred twenty (120) days from the date of acquisition thereof, (vi)
any money market or bank fund investing only in the investments set forth above
or (vii) investments held in trust or escrow accounts subject to government
regulation, legal settlements, collateral requirements or other similar
arrangements; and
 
(c)           investments by the Borrower or any of its Subsidiaries in the form
of acquisitions of all, substantially all or a majority of the stock or assets
of the business or a line of business (whether by the acquisition of capital
stock, assets or any combination thereof) of any other Person (each, a
“Permitted Acquisition”); provided that:
 
(i)           the Person to be acquired shall be a going concern, engaged in a
business, or the assets to be acquired shall be used in a business which is
similar, related or complimentary to the line of business of the Borrower and
its Subsidiaries as required pursuant to Section 10.12;
 
(ii)           the Borrower or such Subsidiary (unless the Person to be acquired
complies with Section 8.10), as applicable, shall be the surviving Person and no
Change in Control shall have been effected thereby;
 
(iii)           with respect to any Material Acquisition, the Borrower shall
have delivered written notice of such proposed acquisition to the Administrative
Agent (for delivery by the Administrative Agent to the Lenders) and the Lenders,
which notice shall include the proposed closing date of such proposed
acquisition, not less than twenty (20) calendar days prior to such proposed
closing date;
 
(iv)           with respect to any Material Acquisition, the Borrower shall have
delivered to the Administrative Agent copies of the Permitted Acquisition
Documents;
 
(v)           with respect to any Material Acquisition, the Borrower shall have
certified on or before the closing date of such proposed acquisition, in writing
and in a form reasonably acceptable to the Administrative Agent and the Lenders,
that such proposed acquisition has been approved by the board of directors or
equivalent governing body of the Person to be acquired;
 
(vi)           no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such proposed acquisition;
 
(vii)           the Borrower shall have complied with Section 8.10;
 
(viii)                      with respect to any Material Acquisition, the
Borrower shall have delivered to the Administrative Agent and the Lenders an
Officer’s Compliance Certificate dated as of the closing date of such proposed
acquisition demonstrating, in form and substance reasonably satisfactory
thereto, proforma compliance with each covenant contained in Article IX (both
before and after giving effect to such proposed acquisition) (it being agreed by
the Borrower, the Administrative Agent and the Lenders that such calculations
shall assume that all Debt assumed or incurred in conjunction with such proposed
acquisition was incurred at the beginning of the applicable calculation period
and that all income and expenses associated with such proposed acquisition shall
be treated as earned and included in the pro-forma calculations (both on a
consolidated and consolidating basis));
 
(ix)           the Borrower shall have at least $10,000,000 in Liquidity both
before and after giving effect to such proposed acquisition; and
 
(x)           the Person to be acquired is not subject to material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
 
(d)           investments by the Borrower or any of its Subsidiaries in the form
of acquisitions of less than a majority of the capital stock or other ownership
interests of any other Person; provided that:
 
(i)           the Person to be invested in shall be a going concern, engaged in
a business which is similar, related or complimentary to the line of business of
the Borrower and its Subsidiaries;
 
(ii)           the amount of the investment (regardless of the form of
consideration), together with the aggregate amounts of all other investments
pursuant to this Section 10.3(d), shall not exceed $10,000,000 during the term
of this Agreement;
 
(iii)           neither the Borrower nor any Material Domestic Subsidiary or
Material Foreign Subsidiary shall make any investment in which such party’s
potential liability is not limited to the amount of its investment (i.e.,
investments as a general partner, in joint ventures, etc.);
 
(iv)           no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such proposed investment;
 
(v)           the Borrower shall have complied with Section 8.10;
 
(vi)           the Borrower shall have at least $10,000,000 in Liquidity both
before and after giving effect to such proposed investment; and
 
(vii)           the Person to be invested in is not subject to material pending
litigation which could reasonably be expected to have a Material Adverse Effect.
 
(e)           intercompany loans and advances in connection with intercompany
Debt permitted under Section 10.1(g);
 
(f)           Hedging Agreements permitted pursuant to Section 10.1;
 
(g)           purchases of assets in the ordinary course of business; and
 
(h)           loans to Affiliates, the aggregate outstanding principal amount of
which shall not exceed at any time $15,000,000 on terms that are no less
favorable than would be obtained in a comparable arm’s length transaction
(“Affiliate Loans”).
 
SECTION 2.05.  Amendment to Section 10.6.  Section 10.6 of the Credit Agreement
is amended and restated to read in its entirety as follows:
 
SECTION 10.6.  Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its capital stock or any other ownership interests;
purchase, redeem, retire or otherwise acquire, directly or indirectly, any
shares of its capital stock or other ownership interests, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock or other ownership interests, or make any change in its capital
structure; provided that:
 
(a)           the Borrower or any Subsidiary may pay dividends in shares of its
own capital stock;
 
(b)           any Subsidiary may pay cash dividends to the Borrower;
 
(c)           the Borrower may pay cash dividends on its capital stock,
purchase, redeem, retire or otherwise acquire, directly or indirectly, shares of
its capital stock (including purchases of treasury stock), or make distributions
of cash, property or assets among its shareholders in an aggregate amount not to
exceed the lesser of (i) twelve and one-half cents ($0.125) per share in any
calendar quarter, or (ii) $8,000,000 in any calendar year;
 
(d)           the Borrower may redeem shares of its capital stock pursuant to
the Permitted TIMET Redemption; and
 
(e)           in addition to transactions permitted under subsection (c) above,
the Borrower may pay cash dividends on its capital stock, purchase, redeem,
retire or otherwise acquire, directly or indirectly, shares of its capital stock
(including purchases of treasury stock), or make distributions of cash, property
or assets among its shareholders in an aggregate amount not to exceed, during
the term of this Agreement, the sum of (i) $20,000,000 plus (ii) an amount equal
to fifty percent (50%) of aggregate Net Income of the Borrower and its
Subsidiaries since September 30, 2005.  The Borrower, Administrative Agent and
Lenders acknowledge and agree that Affiliate Loans made pursuant to Section
10.3(h) shall not be construed as a purchase, redemption, retirement or other
acquisition by Borrower of its capital stock prohibited by this Section 10.6.
 
SECTION 3.  Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:
 
(a)  receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;
 
(b)  receipt by the Administrative Agent of all documents which the
Administrative Agent may reasonably request;
 
(c)  the fact that the representations and warranties of the Borrower and
Subsidiary Guarantors contained in Section 5 of this Amendment shall be true on
and as of the date hereof except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true on and as of such earlier date; and
 
(d)  All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.
 
SECTION 4.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  This Amendment is not intended to
effect, nor shall it be construed as, a novation.  The Credit Agreement and this
Amendment shall be construed together as a single agreement.  This amendment
shall constitute a Loan Document under the terms of the Credit
Agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
except as herein amended, nor affect nor impair any rights, powers or remedies
under the Credit Agreement as hereby amended.  The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Notes.  The Borrower and Subsidiary Guarantors promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Credit Agreement, as heretofore and hereby amended, the
Credit Agreement, as amended, and the other Loan Documents being hereby ratified
and affirmed.  The Borrower and Subsidiary Guarantors hereby expressly agree
that the Credit Agreement, as amended, and the other Loan Documents are in full
force and effect.
 
SECTION 5.  Representations and Warranties.  The Borrower and Subsidiary
Guarantors hereby represent and warrant to each of the Lenders as follows:
 
(a)  No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lenders on the date
hereof.
 
(b)  The Borrower and Subsidiary Guarantors have the power and authority to
enter into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.
 
(c)  This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrower and Subsidiary Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and
Subsidiary Guarantors enforceable against them in accordance with its terms,
provided that such enforceability is subject to general principles of equity.
 
(d)  The execution and delivery of this Amendment and the performance by the
Borrower and Subsidiary Guarantors hereunder does not and will not, as a
condition to such execution, delivery and performance, require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower, or any Subsidiary Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Subsidiary Guarantor or
the provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower, or any Subsidiary Guarantor is
party or by which the assets or properties of the Borrower, and Subsidiary
Guarantors are or may become bound.
 
(e)  The Collateral Agreement continues to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Agreement and prior to all Liens
other than Liens permitted under Section 10.2 of the Credit Agreement.
 
SECTION 6.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.
 
SECTION 7.  Effective Date.  This Amendment shall be effective as of September,
2007 (the “First Amendment Effective Date”).
 
SECTION 8.  Expenses.  The Borrower and Subsidiary Guarantors agree to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.
 
SECTION 9.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
 
SECTION 10.  Consent by Subsidiary Guarantors.  The Subsidiary Guarantors
consent to the foregoing amendments.  The Subsidiary Guarantors promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Subsidiary Guaranty Agreement, said Subsidiary Guaranty
Agreement being hereby ratified and affirmed.  The Subsidiary Guarantors hereby
expressly agree that the Subsidiary Guaranty Agreement, is in full force and
effect.
 
SECTION 11.  Amendment and Extension Fee.  On the date hereof, the Borrower and
Subsidiary Guarantors shall pay to the Administrative Agent for the account of
each Lender an amendment and extension fee of $5,000.00 per Lender.
 


 
[Remainder of this page intentionally left blank]

      
        WCSR  3728358v6      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.
 
[CORPORATE
SEAL]                                                                COMPX
INTERNATIONAL, INC.




By:  /s/ Darryl R.
Halbert                                                                (SEAL)
Name:  Darryl R.
Halbert                                                                           
Title:  Chief Financial
Officer                                                                           


[CORPORATE
SEAL]                                                                COMPX
SECURITY PRODUCTS, INC.




By:  /s/ Darryl R.
Halbert                                                                (SEAL)
Name:  Darryl R.
Halbert                                                                           
Title:  Vice President -
Finance                                                                           


[CORPORATE
SEAL]                                                                COMPX
PRECISION SLIDES, INC.




By:  /s/ Darryl R.
Halbert                                                                (SEAL)
Name:  Darryl R.
Halbert                                                                           
Title:  Treasurer                                                                           


[CORPORATE
SEAL]                                                                COMPX
MARINE, INC.




By:  /s/ Darryl R.
Halbert                                                                (SEAL)
Name:  Darryl R.
Halbert                                                                           
Title:  Chief Financial
Officer                                                                           


[CORPORATE
SEAL]                                                                CUSTOM
MARINE, INC.




By:  /s/ Darryl R.
Halbert                                                                (SEAL)
Name:  Darryl R.
Halbert                                                                           
Title:  Chief Financial
Officer                                                                           


[CORPORATE
SEAL]                                                                LIVORSI
MARINE, INC.




By:  /s/ Darryl R.
Halbert                                                                (SEAL)
Name:  Darryl R.
Halbert                                                                           
Title:  Chief Financial
Officer                                                                           
ADMINISTRATIVE AGENT AND LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By:   /s/Thomas F.
Snider                                                             
Name:  Thomas F. Snider
Title:  Senior Vice
President                                                                         




[Signature pages continued on the following page]

      
                                 
      
     
    


--------------------------------------------------------------------------------





COMPASS BANK,
as Lender




By:  /s/Key Coker                                                              
Name: Key Coker                                                               
Title:   Executive Vice
President                                                                        




[Signature pages continued on the following page]



      
                                 
      
     
    


--------------------------------------------------------------------------------





COMERICA BANK,
as Lender




By:   /s/William B.
Dridge                                                             
Name: William B.
Dridge                                                               
Title:   Vice
President                                                                        




[Remainder of this page intentionally left blank]
